Exhibit 10.1

KORN/FERRY INTERNATIONAL

LONG TERM PERFORMANCE UNIT PLAN

 

1. PURPOSE OF PLAN

The purpose of this Plan is to promote the success of the Company by providing a
select group of management and highly compensated employees with nonqualified
supplemental retirement benefits as an additional means to attract, motivate and
retain such employees. Only Eligible Employees (as defined herein) are eligible
to participate in this Plan.

 

2. DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Annual Benefit” with respect to any Unit Award shall mean $25,000 (or the
lesser amount determined under Section 4.1.2 for a Participant who elects that
the Annual Benefit be paid over a longer period than five years). However, if
expressly provided in a Unit Award Agreement, the Annual Benefit shall be
subject to the positive or negative adjustment, if any, as set forth in
Section 6.2.

“Annual Benefit Commencement Date” shall mean the date determined under
Section 4.1.

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant, in accordance with procedures established by the Committee, to
receive the benefits specified hereunder in the event of the Participant’s
death. No beneficiary designation shall become effective until it is filed with
the Committee, and no beneficiary designation of someone other than the
Participant’s spouse shall be effective unless such designation is consented to
by the Participant’s spouse on a form provided by and in accordance with the
procedures established by the Committee. If there is no Beneficiary designation
in effect, or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then “Beneficiary” shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under this Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person’s living parent(s) to act as custodian, (b) if that person’s parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian

 

- 1 -



--------------------------------------------------------------------------------

to hold the funds for the minor, then payment shall be made to the duly
appointed and currently acting guardian of the estate for the minor or, if no
guardian of the estate for the minor is duly appointed and currently acting
within 60 days after the date the amount becomes payable, payment shall be
deposited with the court having jurisdiction over the estate of the minor.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

“Change in Control Event” shall mean any of the following:

 

  (a) An acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest in (either comprising “ownership of”) more than 30% of
the Common Stock or voting securities entitled to then vote generally in the
election of directors of the Company (“Voting Stock”), after giving effect to
any new issue in the case of an acquisition from the Company; or

 

  (b) Consummation of a merger, consolidation, or reorganization of the Company
or of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock hold or receive directly or indirectly 70% or more of
the voting stock of the entity resulting from the Business Combination (or a
parent company), and (2) after which no Person (other than any one or more of
the Excluded Persons) owns more than 30% of the voting stock of the resulting
entity (or a parent company) who did not own directly or indirectly at least
that amount of Voting Stock immediately before the Business Combination, and
(3) after which one or more Excluded Persons own an aggregate number of shares
of the voting stock at least equal to the aggregate number of shares of voting
stock owned by any other Person who is not an Excluded Person (except for any
person described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act), if any, and who owns more than 30% of the voting stock; or

 

  (c) Approval by the Board and (if required by law) by shareholders of the
Company of a plan to consummate the dissolution or complete liquidation of the
Company; or

 

  (d) During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director designated by a person who has entered into an agreement or
arrangement with the Company to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board.

For purposes of determining whether a Change in Control Event has occurred, a
transaction includes all transactions in a series of related transactions.

 

- 2 -



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board, which shall
administer this Plan in accordance with Section 9.

“Company” shall mean Korn/Ferry International, a Delaware corporation, and any
successor corporation.

“Detrimental Activity” with respect to a Participant shall mean that such
Participant:

 

  (a) has directly or indirectly engaged in any business for his or her own
account that competes with the business of any entity within the Company Group
(“Company Group” means the Company, the Subsidiaries, and any affiliate of the
Company or a Subsidiary) (a business in competition with any entity within the
Company Group includes, without limitation, any business in an industry which
any business in the Company Group may conduct business from time to time and any
business in an industry which any entity within the Company Group has specific
plans to enter in the future and as to which the Participant is aware of such
planning); or

 

  (b) has committed or engaged in an unauthorized disclosure or use of inside
information, trade secrets or other confidential information, or an unauthorized
use of trade names, trademarks, or other proprietary business designations owned
or used in connection with the business of any entity within the Company Group;
has failed to timely return to the Company in accordance with Company policy all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of any entity
within the Company Group; or

 

  (c) has entered the employ of, renders services to, or has acquired a
financial interest in any person engaged in any business that competes with the
business of any entity within the Company Group; has acted intentionally in a
manner injurious to the reputation, business or assets of, any entity within the
Company Group; has interfered with business relationships (whether formed before
or after the date hereof) between the Company, any Subsidiary, any of their
respective affiliates, and any customers, suppliers, officers, employees,
partners, members or investors; has influenced or attempted to influence a
vendor or customer of any entity within the Company Group, either directly or
indirectly, to divert their business away from the Company Group, induced a
principal for whom an entity within the Company Group acts as agent to terminate
such agency relationship, or induced an employee of any entity within the
Company Group who earned $25,000 or more on an annualized basis during the last
six months of his or her employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.

“Disability” shall mean with respect to a Participant any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, by
reason of which impairment the Participant

 

- 3 -



--------------------------------------------------------------------------------

is either unable to engage in any substantial gainful activity or is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer.

“Early Termination Date” shall have the meaning set forth in Section 5.1.

“Eligible Employee” shall mean any Officer or any employee of a Participating
Affiliate who is in the position category of vice president or above and who
customarily performs services for 30 or more hours per week for such
Participating Affiliate.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

 

  (a) the Company or any Subsidiary;

 

  (b) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act);

 

  (c) any employee benefit plan of the Company or a Subsidiary;

 

  (d) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (b) of this definition.

“Grant Date” shall mean, for each Unit Award, the date the Committee makes the
Unit Award to the Participant, as set forth in the Participant’s Unit Award
Agreement.

“Officer” shall mean the Chief Executive Officer, Chief Financial Officer, any
Executive Vice President and any Vice President of the Company.

“Participant” shall mean any Eligible Employee who is selected for participation
in the Plan.

“Participating Affiliate” shall mean the Company and any Subsidiary, which by
resolution of its board of directors and with the approval of the Committee,
elects to participate in this Plan. By electing to participate in this Plan, a
Participating Affiliate agrees to be bound by any Plan amendment adopted by
resolution of the Board of Directors or by the written instrument of any person
to whom the Board of Directors has delegated its authority to adopt the
amendment. If a Participating Affiliate ceases to be a Subsidiary, except by
merger with its parent, the employment of each Eligible Employee of the
Participating Affiliate shall be deemed to have terminated for purposes of this
Plan, except to any extent any such Eligible Employee is required by law to
continue to be treated under the Plan as an employee of the Company.

 

- 4 -



--------------------------------------------------------------------------------

“Plan” shall mean this Korn/Ferry International Long Term Performance Unit Plan
set forth herein, now in effect, or as amended from time to time.

“Separation from Service” shall have the meaning defined in Section 409A of the
Code and Treasury Regulations Section 1.409A-1(h).

“Subsidiary” shall mean (a) each corporation which is (directly or indirectly)
50% or more owned by the Company, and (b) each entity which is partially owned
by the Company and is organized under the laws of a nation other than the United
States of America.

“Termination Date” shall mean the date that the Participant’s has a “separation
from service,” as defined in Section 409A of the Code, from the Company and its
Subsidiaries for any reason.

“Termination For Cause” shall mean a termination of service, based upon a
finding by the Company, acting in good faith and based on its reasonable belief
at the time, that the Participant:

 

  (a) is or has been dishonest, incompetent, or negligent in the discharge of
his or her duties to the Company; or has refused to perform stated or assigned
duties; or

 

  (b) has committed a theft or embezzlement, or a breach of confidentiality or
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information, or a breach of fiduciary duty
involving personal profit, or a willful or negligent violation of any law, rule
or regulation or of Company rules or policy, in any material respect; or has
been convicted (including a plea of guilty or nolo contendere) of a felony or
misdemeanor (other than minor traffic violations or similar offenses); or

 

  (c) has materially breached any of the provisions of any agreement with the
Company or a parent corporation; or

 

  (d) has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of the Company; or
has induced a customer to break or terminate any contract with the Company or an
affiliate; or has induced any principal for whom the Company (or an affiliate)
acts as agent to terminate such agency relationship; or

 

  (e) has made a misrepresentation or false statement in any application for
employment, employment history, resume or other document submitted to the
Company (whether before, during or after employment); or

 

  (f) has engaged in Detrimental Activity.

A Termination For Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Board or Committee) on the date when the
Company first delivers notice to the Participant of a finding of Termination For
Cause and shall be final in all respects on the date following the opportunity
to be heard and written notice to the Participant that his or her service is
terminated.

 

- 5 -



--------------------------------------------------------------------------------

“Unit Award” shall mean an award granted under this Plan. A Unit Award has a
base value of $50,000 for purposes of determining the payment made for a
partially-vested Unit Award upon an Early Termination Date. A Unit Award has a
full value of $125,000, which is the aggregate amount payable with respect to a
fully-vested Unit Award (subject to the adjustment, if any, as set forth in
Section 6.2).

“Unit Award Agreement” shall mean the written agreement evidencing an
individual’s Unit Award granted under the Plan. The Unit Award Agreement may
contain additional terms and conditions as agreed upon by the Company and the
Participant.

 

3. PARTICIPATION AND UNIT AWARD GRANT

3.1        Participation. The Committee shall from time to time select from the
class of Eligible Employees those particular Eligible Employees who will
participate in this Plan. Notwithstanding anything else contained herein to the
contrary, the Committee shall limit the class of persons selected to participate
in this Plan to a select group of management or highly compensated employees, as
set forth in Sections 201, 301 and 401 of ERISA. Participation shall commence
upon the Committee making a Unit Award to a Participant.

3.2        Unit Awards. The Committee shall have discretion to grant Unit Awards
to Eligible Employees selected to participate in the Plan, and shall have
discretion to determine the amount and terms of each such Unit Award. The
Committee may grant more than one Unit Award to a Participant under this Plan.
Each grant of a Unit Award shall be evidenced by a Unit Award Agreement.

 

4. ELECTION OF ANNUAL BENEFIT COMMENCEMENT DATE AND PAYMENT PERIOD

4.1        Initial Elections. Unless the Participant (i) has a Separation from
Service on account of the Participant’s death or Disability, or (ii) makes an
election as provided in Sections 4.1.1 or 4.2, the Annual Benefit Commencement
Date with respect to a Unit Award shall be the seventh anniversary of the Grant
Date of the Unit Award. Unless the Participant makes an election as provided in
Section 4.1.2, the Annual Benefit shall be five equal installments each in the
amount of one-fifth of the full Unit Award value (thus, in the absence of an
adjustment under Section 6.2, the Annual Benefit is $25,000).

4.1.1    Within thirty days of the Grant Date of each Unit Award, the
Participant may elect, on a form and in the manner prescribed by the Committee,
a later, but not earlier, Annual Benefit Commencement Date, provided that the
date specified by the Participant shall not be a date after the Participant
reaches age 70. In no case shall the Participant’s Annual Benefit Commencement
Date occur after the later of age 70 or the seventh anniversary of the Grant
Date of the Unit Award.

4.1.2    Within thirty days of the Grant Date of each Unit Award, the
Participant may elect, on a form and in the manner prescribed by the Committee,
a longer, but not shorter, number of full years over which the Annual Benefit
shall be paid. If the Participant elects a longer number of full years over
which the Annual Benefit shall be paid, the amount of the Annual Benefit shall
be the Unit Award value divided by the number of full years so elected by the
Participant.

 

- 6 -



--------------------------------------------------------------------------------

4.2        Annual Benefit Commencement Date Election Changes. The Participant
may change the Annual Benefit Commencement Date applicable under Section 4.1 to
the extent permitted by this Section 4.2. Any change must be made by providing
notice to the Committee no less than twelve months prior to the previously
applicable Annual Benefit Commencement Date. The new Annual Benefit Commencement
Date must be at least 5 years after the previously applicable Annual Benefit
Commencement Date, and the new Annual Benefit Commencement Date must be a date
permitted under Section 4.1.1.

4.3        No Right to Interest. No interest or other increase in benefits is
payable (i) to any Participant who elects a later Annual Benefit Commencement
Date under Sections 4.1.1 or 4.2, or (ii) to any Participant who elects a longer
number of full years over which the Annual Benefit shall be paid under
Section 4.1.2. However, the Committee, in its sole discretion, may increase the
amount payable to a Participant described in clause (i) or (ii) in an amount
determined by the Committee in its sole discretion. No Participant shall have
any contractual right to such an increase at any time prior to actual payment.

 

5. VESTING

5.1        Entitlement to Annual Benefit. The Annual Benefit shall be payable
with respect to a Unit Award under any of the following circumstances:

5.1.1    The Participant continues to be employed by the Company through the
fourth anniversary of the Grant Date for such Unit Award;

5.1.2    The Participant continues to be employed by the Company through the
later of (i) the Participant’s 65th birthday or (ii) the second anniversary of
the Grant Date for such Unit Award;

5.1.3    The Participant’s employment with the Company is terminated due to
death or Disability; or

5.1.4    A Change in Control Event occurs while the Participant is employed by
the Company.

If the Participant’s Termination Date occurs before the Participant satisfies
the requirements for payment of the Annual Benefit as provided in Sections 5.1.1
through 5.1.4, the Participant is deemed to have had an “Early Termination Date”
with respect to such Unit Award. If the Participant has an Early Termination
Date, (i) the Annual Benefit shall not be payable with respect to the Unit
Award, and (ii) the payment (if any) with respect to the Unit Award shall be the
amount (if any) determined under Section 5.2.

5.2        Forfeiture or Lump Sum Payment. If a Participant’s Early Termination
Date occurs before the date that is 13 months after the Grant Date with respect
to a Unit Award, the Unit Award is forfeited and no payment shall be made to the
Participant with respect to the Unit Award. If a Participant’s Early Termination
Date occurs on or after the date

 

- 7 -



--------------------------------------------------------------------------------

that is 13 months after the Grant Date with respect to a Unit Award, the
Participant shall be entitled to a lump sum payment equal to the lesser of
(x) $50,0000 or (y) the product of $12,500 times the number of full years of
service completed between the Grant Date and the Termination Date. Such payment
shall be made on the first day of the seventh month following the Participant’s
Termination Date.

5.2.1    The following hypothetical example illustrates the calculation of the
lump sum payment. For purposes of the hypothetical, assume the Participant has a
Termination Date before reaching age 65 and after completing three full years of
service after the Grant Date. Since the Termination Date was before the
Participant satisfied the requirements for payment of the Annual Benefit, it was
an Early Termination Date. Therefore, the Annual Benefit is not payable, and the
Participant is entitled to a lump sum benefit of $37,500.

 

6. DISTRIBUTION OF BENEFITS

6.1        Annual Distributions. With respect to each Unit Award for which the
Annual Benefit becomes payable, during the calendar year that includes the
Annual Benefit Commencement Date and once per year during each of the next four
calendar years thereafter (or such longer period as elected by the Participant
pursuant to Section 4.1.2), the Company shall pay the Participant an amount
equal to the Annual Benefit.

6.1.1    Except as provided in Sections 6.1.2 or 6.1.3, the Annual Benefit
Commencement Date is the date determined in Sections 4.1 and 4.2.

6.1.2    If the Participant’s Separation from Service is on account of the
Participant’s Disability, the Annual Benefit Commencement Date shall be one year
following the Participant’s Separation from Service.

6.1.3    If the Participant’s Separation from Service is on account of the
Participant’s death, the Annual Benefit Commencement Date shall be sixty days
following the Participant’s Separation from Service.

The payment date within any calendar year shall be determined by the Company.
Notwithstanding any provision of the Plan to the contrary, any payments
commencing due to a Participant’s Separation from Service (other than his or her
death) shall not be made prior to the date that is six months following the date
of such Separation from Service.

6.2        Adjustment to Annual Benefit. The Committee may, in its sole
discretion, provide in a Unit Award Agreement that the Annual Benefit is subject
to the adjustment provided in this Section 6.2. Unless expressly provided in a
Unit Award Agreement, the adjustment described in this Section 6.2 does not
apply.

6.2.1    If the adjustment in this Section 6.2 applies, then the Unit Award
value shall be increased (or decreased) according to a formula determined by the
Committee at the time a Unit Award is granted, and such formula shall be
specified in the Unit Award Agreement. By way of example and not limitation,
such formula may be based on changes to the trading price of the Company’s
Common Stock during a period after the Unit Award is granted.

 

- 8 -



--------------------------------------------------------------------------------

6.3    Liability for Payment. Notwithstanding anything else in this Plan to the
contrary: (1) a Participant’s benefits with respect to this Plan shall be paid
by the Participating Affiliate to whose employment of the Participant such
benefits relate, and (2) a Participant shall have no right or claim to Plan
benefits from any other Participating Affiliate other than the employer
referenced in the foregoing clause.

 

7. FORFEITURE; DETRIMENTAL ACTIVITY.

A Participant’s rights with respect to the Unit Award, whether vested or
unvested, shall terminate, become null and void, and be immediately forfeited if
(i) the Participant’s employment ends as a result of a Termination for Cause, or
(ii) the Participant engages in any Detrimental Activity at any time prior to
the date the last Annual Benefit payment is made under the Unit Award. In the
event that the Committee determines that a Participant has engaged in
Detrimental Activity at any time prior to the date the last Annual Benefit
payment is made under the Unit Award, the Committee shall cease to make payments
under the Plan to the Participant and the Participant will forfeit any remaining
Unit Award or Annual Benefit. Determinations of whether (i) a Participant’s
employment has ended as a result of a Termination for Cause, and (ii) a
Participant has engaged in Detrimental Activity shall be made by the Committee
in its sole discretion. For avoidance of doubt, if a Unit Award is forfeited
under this Section 7, the Participant and Beneficiary forfeit all rights to any
payments under such Unit Award, even if such Unit Award had previously become
fully or partially vested under Section 5.1 or Section 5.2. Notwithstanding the
foregoing, the Committee, in its sole discretion, may provide that some or all
of the benefit described in Section 5.2 (i.e., the vested portion of $50,000)
shall be payable to a Participant whose benefit is otherwise subject to
forfeiture under this Section 7. No Participant shall have any contractual right
to a payment described in the preceding sentence at any time prior to actual
payment.

 

8. FUNDING

8.1        Type of Plan. The Plan is a defined benefit, unfunded, non-qualified
deferred compensation plan. The benefits provided under this Plan are not based
on any salary reduction by the Participants. Participants do not have the option
of receiving any current payment or bonus in lieu of the benefits provided under
this Plan.

8.2        Rabbi Trust. The Company may establish a “rabbi trust” to which
contributions may be made to provide the Company with a source of funds for
purposes of satisfying the obligations of the Company under the Plan. Any such
trust shall constitute an unfunded arrangement and shall not affect the status
of the Plan as an unfunded plan. The Participant and his Beneficiaries shall
have no beneficial ownership interest in any assets held in the trust.

 

9. PLAN ADMINISTRATION

9.1        Committee. The Committee shall be appointed as set forth in the
Company’s governing documents.

 

- 9 -



--------------------------------------------------------------------------------

9.2        Committee Action. The Committee shall act at meetings by affirmative
vote of a majority of the members of the Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to such action, a
written consent to the action is signed by a majority of the members of the
Committee and such written consent is filed with the minutes of the proceedings
of the Committee. A member of the Committee shall not vote or act upon any
matter which relates solely to himself or herself as an Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

9.3        Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce this Plan in accordance with
its terms, shall be charged with the general administration of this Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:

 

  (a) To construe and interpret the terms and provisions of this Plan and to
make factual determinations hereunder;

 

  (b) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries, and to determine the time and manner in
which such benefits are paid;

 

  (c) To maintain all records that may be necessary for the administration of
this Plan;

 

  (d) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

  (e) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

 

  (f) To appoint a plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of this Plan
as the Committee may from time to time prescribe (including but not limited to
the power to approve the designation of Subsidiaries as Participating Affiliates
under this Plan); and

 

  (g) To require or permit Participant (or Beneficiary, as the context may
require) elections and/or consents under this Plan to be made by means of such
electronic media as the Committee may prescribe.

9.4        Construction and Interpretation. Prior to a Change in Control Event,
the Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. Any

 

- 10 -



--------------------------------------------------------------------------------

interpretation, construction or determination made after a Change in Control
Event shall be subject to judicial review on a de novo basis. The Committee
shall administer the terms and provisions of this Plan in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to this Plan.

9.5        Compensation, Expenses and Indemnity. The members of the Committee
shall serve without compensation for their services hereunder. Expenses and fees
in connection with the administration of this Plan shall be paid by the Company.
The Committee is authorized at the expense of the Company to employ such legal
counsel as it may deem advisable to assist in the performance of its duties
hereunder. To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of a
Participating Affiliate against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to this
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Participating Affiliate or provided by the
Participating Affiliate under any bylaw, agreement or otherwise, as such
indemnities are permitted under state law.

 

10. MISCELLANEOUS

10.1      Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of any Participating Affiliate.
No assets of any Participating Affiliate shall be held under any trust or held
in any way as collateral security for the fulfilling of the obligations of any
Participating Affiliate. Any and all of each Participating Affiliate’s assets
shall be, and remain, the general unpledged, unrestricted assets of the
Participating Affiliate. Each Participating Affiliate’s obligations under this
Plan shall be merely that of an unfunded and unsecured promise of the
Participating Affiliate to pay money in the future to those persons to whom the
Participating Affiliate has a benefit obligation under this Plan, and the
respective rights of the Participants and Beneficiaries shall be no greater than
those of unsecured general creditors.

10.2      Restriction Against Assignment. The respective Participating Affiliate
shall pay all amounts payable hereunder only to the person or persons designated
by the Plan and not to any other person or corporation. No part of the Unit
Award or Annual Benefit shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Unit Award or Annual Benefit be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

- 11 -



--------------------------------------------------------------------------------

10.3      Tax Withholding. The Company (or the Subsidiary by which the
Participant is employed) may satisfy any state or federal employment tax
withholding obligation, or such other withholding obligation as required by the
Company’s (or Subsidiary’s) jurisdiction, with respect to the Unit Award under
this Plan by deducting such amounts from any compensation payable by the Company
(or a Subsidiary) to the Participant. There shall be deducted from each payment
or distribution made under this Plan, or any other compensation payable to the
Participant (or Beneficiary), all taxes which are required to be withheld by the
Company (or a Subsidiary) in respect to such payment or distribution or this
Plan. If the Company, for any reason, elects not to (or cannot) satisfy the
withholding obligation from the amounts otherwise payable under this Plan, the
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company (or a Subsidiary) may be required to withhold with respect to
the benefits hereunder.

10.4      Amendment, Modification, Suspension or Termination. The Board or the
Committee may amend, modify, suspend or terminate this Plan in whole or in part,
except that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any outstanding Unit Awards or accelerate or defer
the timing of any distributions under this Plan as provided in Sections 5 or 6.
A Participating Affiliate may elect to terminate its status as such at any time
and, in such event, such termination shall not affect the Participating
Affiliate’s obligations under this Plan with respect to amounts previously
awarded under this Plan for which the Participating Affiliate is liable.

10.5      Governing Law; Severability. This Plan shall be construed, governed
and administered in accordance with the laws of the State of Delaware. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective. To the extent that the Plan is subject to Section 409A of
the Code, the Plan shall be construed and interpreted to the maximum extent
reasonably possible to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. The Company reserves the right to amend the Plan to
the extent it reasonably determines is necessary in order to preserve the
intended tax consequences of deferrals made under the Plan in light of
Section 409A and any regulations or other guidance promulgated thereunder.

10.6      Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of this Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee, the
Company and the Subsidiaries. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

10.7      Payment on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by

 

- 12 -



--------------------------------------------------------------------------------

the Committee, in its sole judgment, to have assumed the care of such person.
Any payment made pursuant to such determination shall constitute a full release
and discharge of the Committee, the Company and the Subsidiaries.

10.8      No Right to Employment. Participation in this Plan shall not give any
person the right to continued employment or service or any rights or interests
other than as expressly provided herein. No Participant shall have any right to
any payment or benefit hereunder except to the extent provided in this Plan.

10.9      Titles and Headings. Headings and subheadings in this Plan are
inserted for convenience of reference only and are not to be considered in the
construction of the provisions hereof.

10.10    Claims Procedure. A person who believes that he or she is being denied
a benefit to which he or she is entitled under this Plan (hereinafter referred
to as “Claimant”) may file a written request for such benefit with the
Committee, setting forth his or her claim. The request must be addressed to the
Committee at the Company’s then principal executive offices.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety days and shall, in fact, deliver such reply
within such period. The Committee may, however, extend the reply period for an
additional ninety days for special circumstances. If the claim is denied in
whole or in part, the Committee shall inform the Claimant in writing, using
language calculated to be understood by the Claimant, setting forth: (i) the
specified reason or reasons for such denial, (ii) the specific reference to
pertinent provisions of this Plan on which such denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect his or her claim and an explanation why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, and (v) the time
limits for requesting a review set forth below.

Within sixty days after the receipt by the Claimant of the written reply
described above, the Claimant may request in writing that the Committee review
its determination. Such request must be addressed to the Committee at the
Company’s then principal executive offices. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty day period, he or she shall
be barred and estopped from challenging the Committee’s determination.

Within sixty days after the Committee’s receipt of a request for review, after
considering all materials presented by the Claimant, the Committee will inform
the Claimant in writing, in manner calculated to be understood by the Claimant,
of its decision setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the sixty day time
period be extended, the Committee will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty days
after receipt of the request for review.

 

- 13 -



--------------------------------------------------------------------------------

10.11    Arbitration. Any dispute regarding the Plan shall be submitted to
mandatory, binding arbitration. A Claimant must exhaust the claims procedure set
forth in Section 10.10 as a condition of commencing arbitration. If a civil
action concerning the Plan has been brought, the Company and the Claimant shall
take such actions as are necessary or appropriate, including dismissal of the
civil action, so that the arbitration can be timely heard. Once arbitration is
commenced, it may not be discontinued without the unanimous consent of all
parties to the arbitration.

Any claim for arbitration may be submitted as follows: if the Claimant disagrees
with an interpretation of this Plan by the Company or any fiduciary of this
Plan, or disagrees with the calculation of his or her benefit under this Plan,
such claim may, after exhaustion of the claims procedure set forth in
Section 10.10, be filed in writing with an arbitrator of the Claimant’s choice
who is selected by the method described in the next four sentences. The first
step of the selection shall consist of the Claimant submitting in writing a list
of five potential arbitrators to the Company. Each of the five potential
arbitrators must be either (i) a member of the National Academy of Arbitrators
located in the state of California or, if the Claimant is a resident of the
United States, the state of the Claimant’s residence or (ii) a retired
California Superior Court or Appellate Court judge. Within ten business days
after receipt of the list, the Company shall select one of the five arbitrators
as the arbitrator of the dispute in question. If the Company fails to select an
arbitrator in a timely manner, the Claimant then shall designate one of the five
arbitrators as the arbitrator of the dispute in question.

The arbitration hearing shall be held within thirty days (or as soon thereafter
as possible) after the selection of the arbitrator. No continuance of said
hearing shall be allowed without the mutual consent of the Claimant and the
Company. Absence from or non-participation at the hearing by any party shall not
prevent the issuance of an award. Hearing procedures that will expedite the
hearing may be ordered at the arbitrator’s discretion, and the arbitrator may
close the hearing in his sole discretion when he or she decides he or she has
heard sufficient evidence to justify issuance of an award. The arbitrator shall
apply the same standard of review referred to in Section 9.4 as would be applied
by a court of proper jurisdiction. Accordingly, with respect to any
interpretation, construction or determination by the Committee prior to a Change
in Control Event, the arbitrator shall not apply a de novo standard of review in
reviewing the decision rendered through the claims procedure but rather shall
review the Committee’s interpretation, construction or determination under an
abuse of discretion standard, and with respect to any interpretation,
construction or determination by the Committee upon and after a Change in
Control Event, the arbitrator shall apply a de novo standard of review.

The arbitrator’s award shall be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing. In the event the
arbitrator finds that the Claimant is entitled to the benefits he or she
claimed, the arbitrator shall order the Company to pay or deliver such benefits,
in the amounts and at such time as the arbitrator determines. The award of the
arbitrator shall be final and binding on the parties. The

 

- 14 -



--------------------------------------------------------------------------------

Company shall thereupon pay or deliver to the Claimant immediately the amount
that the arbitrator orders to be paid or delivered in the manner described in
the award. The award may be enforced in any appropriate court as soon as
possible after its rendition. If any action is brought to confirm the award, no
appeal shall be taken by any party from any decision rendered in such action.

If a Change in Control Event has occurred and the arbitrator determines that the
Claimant is entitled to the claimed benefits, the arbitrator shall direct the
Company to pay to the Claimant, and the Company shall pay to the Claimant in
accordance with such order, an amount equal to the Claimant’s expenses in
pursuing the claim, including attorneys’ fees.

 

- 15 -